UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52051 THE MINT LEASING, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 87-0579824 (IRS EmployerIdentification No.) 323 N. Loop West, Houston, Texas (Address of Principal Executive Offices) (Zip Code) (713) 665-2000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large AcceleratedFilero Accelerated Filero Non-Accelerated Filer o Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo As of August 15, 2013, there were80,414,980 shares of the registrant’s common stock, $0.001 par value per share outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. THE MINT LEASING, INC. CONSOLIDATED BALANCE SHEETS June 30, 2013 December 31, 2012 (unaudited) ASSETS Cash and cash equivalents $ $ Investment in sales-type leases, net of allowance of$334,631 and $305,174, respectively Vehicle inventory Property and equipment, net Other asset TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable and accrued liabilities $ $ Cash overdraft - Credit facilities (portion in default; see Note 5) Notes payable to related parties TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock; Series B,2,000,000 shares authorized at $0.001 par value, 2,000,000 shares outstanding at June 30, 2013 and December 31, 2012 2,000 Common stock, 480,000,000 shares authorized at $0.001 par value, 80,414,980 and 82,414,980 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively 82,415 Additional paid in capital Retained earnings ) ) Total Stockholders' Equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ “See accompanying notes to the unaudited consolidated financial statements.” F-1 THE MINT LEASING, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ending June 30, 2013 Three Months Ending June 30, 2012 Six Months Ending June 30, 2013 Six Months Ending June 30, 2012 REVENUES Sales-type leases, net $ Amortization of unearned income related to sales-type leases ) TOTAL REVENUES COST OF REVENUES GROSS PROFIT (LOSS) ) GENERAL AND ADMINISTRATIVE EXPENSE INCOME BEFORE OTHER INCOME (EXPENSE) FROM OPERATIONS ) (1,061,428 ) OTHER INCOME (EXPENSE) Interest expense ) (413,343 ) (769,336 ) (822,222 ) Other Income - - Other Expense ) - (32,082 ) (32,003 ) Total Other Income (Expense) ) (385,842 ) (801,418 ) (791,541 ) INCOME (LOSS) BEFORE INCOME TAXES ) (1,862,846 ) PROVISION (BENEFIT) FOR INCOME TAXES - NET INCOME (LOSS) $ ) $ $
